UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21955 Stewart Capital Mutual Funds (Exact name of registrant as specified in charter) 800 Philadelphia Street, Indiana, PA 15701 (Address of principal executive offices) (Zip code) Stewart Capital Mutual Funds, 800 Philadelphia Street, Indiana, PA 15701 (Name and address of agent for service) Registrant's telephone number, including area code: (724) 465-1443 Date of fiscal year end: December 31 Date of reporting period: July 1, 2011 - June 30, 2012 Item 1. Proxy Voting Record AGL RESOURCES INC. Security Meeting Type Annual Ticker Symbol GAS Meeting Date 01-May-2012 ISIN US0012041069 Agenda 933558819 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SANDRA N. BANE For For 2 THOMAS D. BELL, JR. For For 3 NORMAN R. BOBINS For For 4 CHARLES R. CRISP For For 5 BRENDA J. GAINES For For 6 ARTHUR E. JOHNSON For For 7 WYCK A. KNOX, JR. For For 8 DENNIS M. LOVE For For 9 C.H. "PETE" MCTIER For For 10 DEAN R. O'HARE For For 11 ARMANDO J. OLIVERA For For 12 JOHN E. RAN For For 13 JAMES A. RUBRIGHT For For 14 JOHN W. SOMERHALDER II For For 15 BETTINA M. WHYTE For For 16 HENRY C. WOLF For For 2. THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 3. THE APPROVAL OF A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For BABCOCK & WILCOX CO Security 05615F102 Meeting Type Annual Ticker Symbol BWC Meeting Date 08-May-2012 ISIN US05615F1021 Agenda 933574851 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 THOMAS A. CHRISTOPHER For For 2 ROBERT W. GOLDMAN For For 3 STEPHEN G. HANKS For For 2. ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For C. R. BARD, INC. Security Meeting Type Annual Ticker Symbol BCR Meeting Date 18-Apr-2012 ISIN US0673831097 Agenda 933567375 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR FOR A TERM OF THREE YEARS: MARC C. BRESLAWSKY Management For For ELECTION OF DIRECTOR FOR A TERM OF THREE YEARS: HERBERT L. HENKEL Management For For ELECTION OF DIRECTOR FOR A TERM OF THREE YEARS: TOMMY G. THOMPSON Management For For ELECTION OF DIRECTOR FOR A TERM OF THREE YEARS: TIMOTHY M. RING Management For For ELECTION OF DIRECTOR FOR A TERM OF ONE YEAR: G. MASON MORFIT Management For For 2. TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For 3. TO APPROVE THE 2, INC., AS AMENDED AND RESTATED. Management For For 4. TO APPROVE THE EMPLOYEE STOCK PURCHASE PLAN OF C. R. BARD, INC., AS AMENDED AND RESTATED. Management For For 5. TO APPROVE A SAY-ON-PAY - ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For 6. TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. Management For For 7. A SHAREHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING. Shareholder Against For CARBO CERAMICS INC. Security Meeting Type Annual Ticker Symbol CRR Meeting Date 22-May-2012 ISIN US1407811058 Agenda 933602080 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 SIGMUND L. CORNELIUS For For 2 JAMES B. JENNINGS For For 3 GARY A. KOLSTAD For For 4 H.E. LENTZ, JR. For For 5 RANDY L. LIMBACHER For For 6 WILLIAM C. MORRIS For For 7 ROBERT S. RUBIN For For 2. PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP, CERTIFIED PUBLIC ACCOUNTANTS, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED CERTIFICATE OF INCORPORATION. Management For For 4. PROPOSAL TO APPROVE, BY ADVISORY VOTE, THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. Management For For CATALYST HEALTH SOLUTIONS, INC. Security 14888B103 Meeting Type Annual Ticker Symbol CHSI Meeting Date 04-Jun-2012 ISIN US14888B1035 Agenda 933618386 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEVEN B. EPSTEIN For For 2 MICHAEL R. MCDONNELL For For 3 DALE B. WOLF For For 2. TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3. TO OBTAIN APPROVAL BY THE SHAREHOLDERS, ON AN ADVISORY BASIS, OF THE COMPANY'S NAMED EXECUTIVE OFFICERS COMPENSATION AS DISCLOSED PURSUANT TO ITEM - K OR ANY SUCCESSOR THERETO (THE "SAY ON PAY" VOTE). Management For For CF INDUSTRIES HOLDINGS, INC. Security Meeting Type Annual Ticker Symbol CF Meeting Date 10-May-2012 ISIN US1252691001 Agenda 933581058 - Management Item Proposal Type Vote For/Against Management 1 DIRECTOR Management 1 STEPHEN A. FURBACHER For For 2 JOHN D. JOHNSON For For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management For For 3 RATIFICATION OF THE SELECTION OF KPMG LLP AS CF INDUSTRIES HOLDINGS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE "AGAINST" PROPOSALS 4 AND 5. Management For For 4 STOCKHOLDER PROPOSAL REGARDING DECLASSIFICATION OF THE BOARD OF DIRECTORS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder For Against 5 STOCKHOLDER PROPOSAL REGARDING MAJORITY VOTING STANDARD FOR DIRECTOR ELECTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Against For CUMMINS INC. Security Meeting Type Annual Ticker Symbol CMI Meeting Date 08-May-2012 ISIN US2310211063 Agenda 933569456 - Management Item Proposal Type Vote For/Against Management 1. ELECTION OF DIRECTOR: N. THOMAS LINEBARGER Management For For 2. ELECTION OF DIRECTOR: WILLIAM I. MILLER Management For For 3. ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management For For 4. ELECTION OF DIRECTOR: GEORGIA R. NELSON Management For For 5. ELECTION OF DIRECTOR: CARL WARE Management For For 6. ELECTION OF DIRECTOR: ROBERT K. HERDMAN Management For For 7. ELECTION OF DIRECTOR: ROBERT J. BERNHARD Management For For 8. ELECTION OF DIRECTOR: DR. FRANKLIN R. CHANG DIAZ Management For For 9. ELECTION OF DIRECTOR: STEPHEN B. DOBBS Management For For ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. Management For For PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS AUDITORS FOR 2012. Management For For PROPOSAL TO APPROVE THE CUMMINS INC. 2 Management For For PROPOSAL TO APPROVE THE CUMMINS INC. EMPLOYEE STOCK PURCHASE PLAN. Management For For PROPOSAL TO AMEND CUMMINS INC.'S BY- LAWS TO ALLOW SHAREHOLDERS WHO HAVE A 25% NET LONG POSITION IN THE COMMON STOCK TO CALL SPECIAL SHAREHOLDER MEETINGS. Management For For EMCOR GROUP, INC. Security 29084Q100 Meeting Type Annual Ticker Symbol EME Meeting Date 31-May-2012 ISIN US29084Q1004 Agenda 933605656 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 STEPHEN W. BERSHAD For For 2 DAVID A.B. BROWN For For 3 LARRY J. BUMP For For 4 ALBERT FRIED, JR. For For 5 ANTHONY J. GUZZI For For 6 RICHARD F. HAMM, JR. For For 7 DAVID H. LAIDLEY For For 8 FRANK T. MACINNIS For For 9 JERRY E. RYAN For For 10 MICHAEL T. YONKER For For 2. APPROVAL BY NON-BINDING ADVISORY VOTE OF EXECUTIVE COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2012. Management For For ENERPLUS CORPORATION Security Meeting Type Annual and Special Meeting Ticker Symbol ERF Meeting Date 11-May-2012 ISIN CA2927661025 Agenda 933580107 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 EDWIN V. DODGE For For 2 ROBERT B. HODGINS For For 3 GORDON J. KERR For For 4 DOUGLAS R. MARTIN For For 5 DAVID P. O'BRIEN For For 6 ELLIOTT PEW For For 7 GLEN D. ROANE For For 8 W.C. (MIKE) SETH For For 9 DAVID H. BARR For For 10 SUSAN M. MACKENZIE For For 02 TO APPOINT DELOITTE & TOUCHE LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION. Management For For 03 TO APPROVE AN AMENDMENT TO THE CORPORATION'S ARTICLES TO CHANGE THE RIGHTS, PRIVILEGES, RESTRICTIONS AND CONDITIONS IN RESPECT OF THE COMMON SHARES OF THE CORPORATION ("COMMON SHARES"), INCLUDING CHANGES TO SET FORTH THE TERMS AND CONDITIONS PURSUANT TO WHICH THE CORPORATION MAY ISSUE COMMON SHARES AS PAYMENT OF STOCK DIVIDENDS DECLARED ON THE COMMON SHARES. Management For For FMC CORPORATION Security Meeting Type Annual Ticker Symbol FMC Meeting Date 24-Apr-2012 ISIN US3024913036 Agenda 933564963 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR TO SERVE IN CLASS II FOR A THREE-YEAR TERM: EDUARDO E. CORDEIRO Management For For 1B. ELECTION OF DIRECTOR TO SERVE IN CLASS II FOR A THREE-YEAR TERM: PETER D'ALOIA Management For For 1C. ELECTION OF DIRECTOR TO SERVE IN CLASS II FOR A THREE-YEAR TERM: C. SCOTT GREER Management For For 1D. ELECTION OF DIRECTOR TO SERVE IN CLASS II FOR A THREE-YEAR TERM: PAUL J. NORRIS Management For For 1E. ELECTION OF DIRECTOR TO SERVE IN CLASS I FOR A TWO-YEAR TERM: WILLIAM H. POWELL Management For For 2. RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management For For 3. APPROVAL, BY NON-BINDING VOTE, OF EXECUTIVE COMPENSATION. Management For For 4. AMEND THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. THE BOARD OF DIRECTORS RECOMMENDS YOU VOTE AGAINST PROPOSAL 5. Management For For 5. STOCKHOLDER PROPOSAL TO ELIMINATE THE CLASSIFICATION OF DIRECTORS. Shareholder For Against ITRON, INC. Security Meeting Type Annual Ticker Symbol ITRI Meeting Date 04-May-2012 ISIN US4657411066 Agenda 933561664 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: KIRBY A. DYESS Management For For ELECTION OF DIRECTOR: LEROY D. NOSBAUM Management For For ELECTION OF DIRECTOR: GRAHAM M. WILSON Management For For 2 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO EXECUTIVE COMPENSATION. Management For For 3 PROPOSAL TO APPROVE THE ITRON, INC.2 Management For For 4 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For KIRBY CORPORATION Security Meeting Type Annual Ticker Symbol KEX Meeting Date 24-Apr-2012 ISIN US4972661064 Agenda 933577528 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: BOB G. GOWER Management For For ELECTION OF DIRECTOR: MONTE J. MILLER Management For For ELECTION OF DIRECTOR: JOSEPH H. PYNE Management For For 2. APPROVAL OF AMENDMENTS TO KIRBY'S 2 Management For For 3. APPROVAL OF AN AMENDMENT TO KIRBY'S 2 Management For For 4. RATIFICATION OF THE SELECTION OF KPMG LLP AS KIRBY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012. Management For For 5. ADVISORY VOTE ON THE APPROVAL OF THE COMPENSATION OF KIRBY'S NAMED EXECUTIVE OFFICERS. Management For For MATTHEWS INTERNATIONAL CORPORATION Security Meeting Type Annual Ticker Symbol MATW Meeting Date 16-Feb-2012 ISIN US5771281012 Agenda 933544632 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 JERRY R. WHITAKER* For For 2 JOSEPH C. BARTOLACCI# For For 3 KATHERINE E. DIETZE# For For 4 MORGAN K. O'BRIEN# For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM TO AUDIT THE RECORDS OF THE COMPANY FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2012. Management For For 03 TO PROVIDE AN ADVISORY (NON-BINDING) VOTE ON THE EXECUTIVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. Management For For MCDERMOTT INTERNATIONAL, INC. Security Meeting Type Annual Ticker Symbol MDR Meeting Date 10-May-2012 ISIN PA5800371096 Agenda 933573037 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 JOHN F. BOOKOUT, III For For 2 ROGER A. BROWN For For 3 STEPHEN G. HANKS For For 4 STEPHEN M. JOHNSON For For 5 D. BRADLEY MCWILLIAMS For For 6 THOMAS C. SCHIEVELBEIN For For 7 MARY SHAFER-MALICKI For For 8 DAVID A. TRICE For For 2. ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER COMPENSATION. Management For For 3. RATIFICATION OF THE APPOINTMENT OF MCDERMOTT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For MEDICIS PHARMACEUTICAL CORPORATION Security Meeting Type Annual Ticker Symbol MRX Meeting Date 15-May-2012 ISIN US5846903095 Agenda 933587048 - Management Item Proposal Type Vote For/Against Management ELECTION OF DIRECTOR: ARTHUR G. ALTSCHUL, JR. Management For For ELECTION OF DIRECTOR: PHILIP S. SCHEIN, M.D. Management For For 2 RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF MEDICIS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2012. Management For For 3 ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE PROXY MATERIALS. Management For For MEREDITH CORPORATION Security Meeting Type Annual Ticker Symbol MDP Meeting Date 09-Nov-2011 ISIN US5894331017 Agenda 933508155 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 PHILIP A. MARINEAU For For 2 ELIZABETH E. TALLETT For For 02 TO APPROVE, ON AN ADVISORY BASIS, THE EXECUTIVE COMPENSATION PROGRAM FOR THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management For For 03 TO APPROVE, ON AN ADVISORY BASIS, THE FREQUENCY WITH WHICH THE COMPANY WILL CONDUCT FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. Management 1 Year For 04 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING JUNE 30, 2012. Management For For MICROS SYSTEMS, INC. Security Meeting Type Annual Ticker Symbol MCRS Meeting Date 18-Nov-2011 ISIN US5949011002 Agenda 933513384 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 LOUIS M. BROWN, JR. For For 2 B. GARY DANDO For For 3 A.L. GIANNOPOULOS For For 4 F. SUZANNE JENNICHES For For 5 JOHN G. PUENTE For For 6 DWIGHT S. TAYLOR For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE 2(PROPOSAL 2) Management For For 03 PROPOSAL TO AMEND THE COMPANY'S 1,200,(PROPOSAL 3) Management For For 04 CONSIDERATION OF AN ADVISORY VOTE ON COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS (PROPOSAL 4) Management For For 05 CONSIDERATION OF AN ADVISORY VOTE TO DETERMINE THE FREQUENCY OF THE ADVISORY VOTE ON COMPENSATION OF COMPANY'S NAMED EXECUTIVE OFFICERS (PROPOSAL 5) Management 1 Year For NORTHWEST BANCSHARES, INC. Security Meeting Type Annual Ticker Symbol NWBI Meeting Date 18-Apr-2012 ISIN US6673401039 Agenda 933565838 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 RICHARD L. CARR For For 2 JOHN M. BAUER For For 3 PHILIP M. TREDWAY For For 4 DEBORAH J. CHADSEY For For 2. THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. AN ADVISORY, NON-BINDING RESOLUTION TO APPROVE THE EXECUTIVE COMPENSATION DESCRIBED IN THE PROXY STATEMENT. Management For For ONEOK, INC. Security Meeting Type Annual Ticker Symbol OKE Meeting Date 23-May-2012 ISIN US6826801036 Agenda 933591655 - Management Item Proposal Type Vote For/Against Management 1A. ELECTION OF DIRECTOR: JAMES C. DAY Management For For 1B. ELECTION OF DIRECTOR: JULIE H. EDWARDS Management For For 1C. ELECTION OF DIRECTOR: WILLIAM L. FORD Management For For 1D. ELECTION OF DIRECTOR: JOHN W. GIBSON Management For For 1E. ELECTION OF DIRECTOR: BERT H. MACKIE Management For For 1F. ELECTION OF DIRECTOR: STEVEN J. MALCOLM Management For For 1G. ELECTION OF DIRECTOR: JIM W. MOGG Management For For 1H. ELECTION OF DIRECTOR: PATTYE L. MOORE Management For For 1I. ELECTION OF DIRECTOR: GARY D. PARKER Management For For 1J. ELECTION OF DIRECTOR: EDUARDO A. RODRIGUEZ Management For For 1K. ELECTION OF DIRECTOR: GERALD B. SMITH Management For For 1L. ELECTION OF DIRECTOR: DAVID J. TIPPECONNIC Management For For 2. RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF ONEOK, INC. FOR THE YEAR ENDING DECEMBER 31, 2012. Management For For 3. A PROPOSAL TO APPROVE ADDITIONAL SHARES FOR ISSUANCE UNDER THE ONEOK, INC. EMPLOYEE STOCK AWARD PROGRAM. Management For For 4. A PROPOSAL TO AMEND AND RESTATE THE ONEOK, INC. EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE PLAN. Management For For 5. A PROPOSAL TO AMEND THE ONEOK, INC. CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Management For For 6. ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE COMPENSATION. Management For For PERRIGO COMPANY Security Meeting Type Annual Ticker Symbol PRGO Meeting Date 26-Oct-2011 ISIN US7142901039 Agenda 933508496 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 GARY K. KUNKLE, JR. For For 2 HERMAN MORRIS, JR. For For 3 BEN-ZION ZILBERFARB For For 02 AN ADVISORY VOTE TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For 03 AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management 1 Year For 04 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For POLARIS INDUSTRIES INC. Security Meeting Type Annual Ticker Symbol PII Meeting Date 26-Apr-2012 ISIN US7310681025 Agenda 933560662 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ANNETTE K. CLAYTON For For 2 GREGORY R. PALEN For For 3 JOHN P. WIEHOFF For For 2. RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2012 Management For For 3. ADVISORY VOTE TO APPROVE THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS Management For For SKECHERS U.S.A., INC. Security Meeting Type Annual Ticker Symbol SKX Meeting Date 24-May-2012 ISIN US8305661055 Agenda 933622347 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 ROBERT GREENBERG For For 2 MORTON ERLICH For For 3 THOMAS WALSH For For SKYWORKS SOLUTIONS, INC. Security 83088M102 Meeting Type Annual Ticker Symbol SWKS Meeting Date 10-May-2012 ISIN US83088M1027 Agenda 933599978 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 DAVID J. MCLACHLAN For For 2 DAVID J. ALDRICH For For 3 KEVIN L. BEEBE For For 4 MOIZ M. BEGUWALA For For 5 TIMOTHY R. FUREY For For 6 BALAKRISHNAN S. IYER For For 7 THOMAS C. LEONARD For For 8 DAVID P. MCGLADE For For 9 ROBERT A. SCHRIESHEIM For For 2. TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, AS DESCRIBED IN THE COMPANY'S PROXY STATEMENT. Management For For 3. TO RATIFY THE SELECTION BY THE COMPANY'S AUDIT COMMITTEE OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR FISCAL YEAR 2012. Management For For SOUTHERN COPPER CORPORATION Security 84265V105 Meeting Type Annual Ticker Symbol SCCO Meeting Date 26-Apr-2012 ISIN US84265V1052 Agenda 933582531 - Management Item Proposal Type Vote For/Against Management 1. DIRECTOR Management 1 GERMAN LARREA MOTA-V. Withheld Against 2 OSCAR GONZALEZ ROCHA Withheld Against 3 EMILIO CARRILLO GAMBOA For For 4 ALFREDO CASAR PEREZ Withheld Against 5 LUIS CASTELAZO MORALES Withheld Against 6 E.C. SANCHEZ MEJORADA For For 7 A. DE LA PARRA ZAVALA Withheld Against 8 X. GARCIA DE QUEVEDO T. Withheld Against 9 G. LARREA MOTA-VELASCO Withheld Against 10 D. MUNIZ QUINTANILLA Withheld Against 11 L.M. PALOMINO BONILLA For For 12 G.PEREZALONSO CIFUENTES Withheld Against 13 JUAN REBOLLEDO GOUT Withheld Against 14 CARLOS RUIZ SACRISTAN For For 2. RATIFY THE AUDIT COMMITTEE'S SELECTION OF GALAZ, YAMAZAKI, RUIZ URQUIZA, S.C., MEMBER FIRM OF DELOITTE TOUCHE TOHMATSU LIMITED AS INDEPENDENT ACCOUNTANTS FOR 2012. Management For For 3. APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Management For For THOMPSON CREEK METALS COMPANY INC. Security Meeting Type Annual Ticker Symbol TC Meeting Date 08-May-2012 ISIN CA8847681027 Agenda 933586200 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 DENIS C. ARSENAULT For For 2 CAROL T. BANDUCCI For For 3 JAMES L. FREER For For 4 JAMES P. GEYER For For 5 TIMOTHY J. HADDON For For 6 KEVIN LOUGHREY For For 7 THOMAS J. O'NEIL For For 02 APPOINT KPMG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FROM THEIR ENGAGEMENT THROUGH THE NEXT ANNUAL MEETING OF SHAREHOLDERS AND AUTHORIZE THE COMPANY'S DIRECTORS TO FIX THEIR REMUNERATION: Management For For 03 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. Management For For VARIAN MEDICAL SYSTEMS, INC. Security 92220P105 Meeting Type Annual Ticker Symbol VAR Meeting Date 09-Feb-2012 ISIN US92220P1057 Agenda 933537815 - Management Item Proposal Type Vote For/Against Management 01 DIRECTOR Management 1 TIMOTHY E. GUERTIN For For 2 DAVID J. ILLINGWORTH For For 3 R. NAUMANN-ETIENNE For For 02 TO APPROVE THE COMPENSATION OF THE VARIAN MEDICAL SYSTEMS, INC. NAMED EXECUTIVE OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. Management For For 03 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE VARIAN MEDICAL SYSTEMS, INC. 2 Management For For 04 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS VARIAN MEDICAL SYSTEMS, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2012. Management For For WESTERN DIGITAL CORPORATION Security Meeting Type Annual Ticker Symbol WDC Meeting Date 10-Nov-2011 ISIN US9581021055 Agenda 933509412 - Management Item Proposal Type Vote For/Against Management 1A ELECTION OF DIRECTOR: KATHLEEN A. COTE Management For For 1B ELECTION OF DIRECTOR: JOHN F. COYNE Management For For 1C ELECTION OF DIRECTOR: HENRY T. DENERO Management For For 1D ELECTION OF DIRECTOR: WILLIAM L. KIMSEY Management For For 1E ELECTION OF DIRECTOR: MICHAEL D. LAMBERT Management For For 1F ELECTION OF DIRECTOR: LEN J. LAUER Management For For 1G ELECTION OF DIRECTOR: MATTHEW E. MASSENGILL Management For For 1H ELECTION OF DIRECTOR: ROGER H. MOORE Management For For 1I ELECTION OF DIRECTOR: THOMAS E. PARDUN Management For For 1J ELECTION OF DIRECTOR: ARIF SHAKEEL Management For For 02 TO APPROVE ON AN ADVISORY BASIS THE NAMED EXECUTIVE OFFICER COMPENSATION IN THE PROXY STATEMENT. Management For For 03 TO APPROVE ON AN ADVISORY BASIS THE FREQUENCY OF FUTURE ADVISORY VOTES ON NAMED EXECUTIVE OFFICER COMPENSATION. Management 1 Year For 04 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR WESTERN DIGITAL CORPORATION FOR THE FISCAL YEAR ENDING JUNE 29, 2012. Management For For SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Stewart Capital Mutual Funds By (Signature and Title)/s/ MalcolmPolley, Principal Executive Officer DateJuly 11, 2012
